Citation Nr: 0303971	
Decision Date: 03/07/03    Archive Date: 03/18/03	

DOCKET NO.  97-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for an 
acquired psychiatric disorder.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  An acquired psychiatric disorder is not shown to have 
become manifest during service or within one year after 
service, and initial diagnosis of depression in 1988, some 42 
years after service separation, is not shown by any competent 
evidence to be attributable to any incident, injury or 
disease of active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including depression or 
anxiety, was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA requires 
VA to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has 
informed the veteran of the evidence necessary to 
substantiate his claim in a development letters of January 
1997, March 1997, June 1997, the rating decision on appeal in 
July 1997, and statements of the case in August 1997, 
December 1997, and September 2002.  The veteran was 
specifically informed of VA's duties to assist and notify in 
VCAA in a May 2002 letter, and in the statement of the case 
of September 2002.  The veteran availed himself of the 
opportunity to present sworn testimony at a hearing at the RO 
in December 1997.  The RO assisted the veteran by collecting 
all available evidence and offered to assist the veteran in 
collecting any other evidence which he might reasonably 
identify.  The veteran was advised of the evidence he must 
submit and the evidence that VA would collect on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Unfortunately, it appears that the veteran's service medical 
records were destroyed in the fire at the National Personnel 
Records Center in 1973.  However, the evidence shows that 
multiple requests for any available records were made to the 
National Personnel Records Center.  Only the veteran's 
physical examination for separation and certain personnel 
records have been obtained.  The Board is aware of the 
heightened duty to assist in cases where service medical 
records are unavailable but it appears that all avenues in 
attempting to obtain these records have been explored.  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  
However, while the veteran is shown to have been treated for 
depression in 1988 and there was an impression of an anxiety 
disorder in 2001, there is an absence of any competent, 
credible evidence which indicates that the disability or 
symptoms may be associated with the veteran's active military 
service.  In the absence of any competent evidence that the 
veteran manifested an acquired psychiatric disorder during 
service or approximately 42 years thereafter, the Board finds 
that there is no duty to obtain a medical opinion.  See 
38 U.S.C.A. § 5103A(d).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a psychoses shown to have become manifest to a 
compensable degree with one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Facts:  The veteran had active service from March 1943 to 
March 1946.  Service personnel records reveal that the 
veteran's military occupation was a message center clerk.  
While he is shown to have had some 10 months' foreign service 
with the award of the European-African-Middle Eastern 
Campaign Medal, he is not documented to have served in combat 
with the enemy.  See 38 U.S.C.A. § 1154(b) (2002).  The 
physical examination for separation from service in March 
1946 specifically noted that there was no psychiatric 
diagnosis.  The only significant injury or disease noted was 
a dislocated left clavicle from December 1944.

The veteran filed his initial claim for service-connected 
disability, he identified as psychoneurosis, in September 
1988.  A statement from a private physician (JSK), dated 
October 1988, stated that the veteran had been seen by him 
the previous month with "a history of depression" for which 
he prescribed Sinequan.  Subsequently, a record of outpatient 
treatment from this physician was obtained which indicated 
that he had seen the veteran on several occasions from 
September 1987 through June 1989.  Four visits from September 
1987 through January 1988 did not contain any complaints, 
treatment or diagnosis of psychiatric symptoms, but in 
January 1988, the veteran complained of being depressed and 
the doctor prescribed Sinequan at that time, and later in 
September 1988.  In March 1988, the RO indicated that 
additional evidence was necessary to support the veteran's 
claim, but the veteran did not respond.  

In November 1996, the veteran submitted another claim for 
service-connected disability, this time reporting manic 
depression and paranoid schizophrenia.  

In February 1997, the veteran wrote that he had been treated 
by a Dr. Louis Rosenberg shortly after he was discharged in 
1946, until 1961.  He wrote that Dr. Rosenberg had died over 
30 years ago and there were no records available.  

In July 1997, the veteran wrote that he had been stationed at 
Scott Field (Air Force Base/AFB), Illinois, Amarillo AFB, San 
Antonio AFB, and Wilmington, Delaware, before he went 
overseas to Ascension Island and that he had been treated at 
all of these locations for what he recalled as 
psychoneurosis.  After service, he wrote he was treated by 
Dr. Louis Rosenberg.  

In his September 1997 substantive appeal, the veteran again 
requested service connection for manic depression with 
paranoid schizophrenia.  He wrote that he reported these 
disabilities to physicians at Amarillo AFB TX.  He wrote that 
it was diagnosed as psychoneurosis.  

In December 1997, the veteran testified at a hearing at the 
RO.  He said he was first diagnosed with a psychoneurosis at 
Scott AFB IL.  He had been informed that a cousin had been 
killed in July 1943, and this loss caused him distress.  He 
said "I don't remember if it was Scott Field or San Antonio, 
but I know I was seen by a psychiatrist at a couple of these 
bases."  After he transferred overseas, a second cousin was 
killed and that caused additional distress.  When asked when 
he first sought treatment after service for this problem, the 
veteran stated that "I want to say within a year after I got 
out."  He said this was with a family doctor named Rosenberg 
in New York City.  Later, he saw a Dr. "Cracuson" [misspelled 
in transcript, this is certainly Dr. JSK, as identified 
above].  He said this doctor (JSK) was the first one to give 
him psychiatric medication.  The veteran stated that neither 
the first or second doctor he saw after service separation 
was a psychiatrist and, and "I honestly don't believe I ever 
went to a psychiatrist."  When asked whether he had been 
diagnosed with schizophrenia or paranoid schizophrenia and 
manic depression, the veteran answered "whatever the doctor 
wrote down."  

In December 1997, personnel at the RO attempted to locate Dr. 
Louis Rosenberg in New York City by use of telephone 
information, and there was no listing under this name 
anywhere in the New York City area.  

There are records of the veteran's outpatient treatment at 
the Dallas VA Medical Center in 2001.  These records reflect 
treatment for a variety of problems unrelated to the pending 
claim.  However, a single record entry in March 2001 contains 
an assessment of various problems including "anxiety 
disorder."  

Analysis:  A preponderance of the evidence of record is 
against an award of service connection for an acquired 
psychiatric disorder related to military service.  The 
objective medical evidence on file shows that the veteran had 
no psychiatric diagnosis upon examination for service 
separation in April 1946.  The first documented clinical 
evidence of psychiatric symptoms is contained in an 
outpatient treatment record of Dr. JSK, who is apparently not 
a psychiatrist, which noted a complaint of depression in 
January 1988, 42 years after the veteran was separated from 
service.  The veteran is shown to have first been prescribed 
Sinequan at that time, and to have continued using this 
medication since that time.    In this regard, it is 
noteworthy that the veteran's initial claim for 
service-connected disability was filed in September 1988, the 
same year that the veteran is first shown by objective 
clinical records to have manifested psychiatric symptoms of 
depression, but this was 42 years after the veteran was 
separated from service.  There is no clinical diagnosis on 
file of either manic depression or paranoid schizophrenia.  
More recently, the veteran was assessed as having an anxiety 
disorder in March 2001.

It is unfortunate that the veteran's service medical records 
are unavailable for review.  However, there is the physical 
examination for separation from service in March 1946, and 
this record clearly states that there was no psychiatric 
diagnosis.  While the veteran may well have seen medical 
personnel during service for symptoms of anxiety or 
depression about the loss of relatives or other problems, 
there is simply no competent evidence that he manifested a 
chronic acquired psychiatric disorder during service, or in 
the year following service.  The Board finds it unlikely that 
significant psychiatric symptoms and treatment therefore at 
multiple duty locations throughout the veteran's military 
service would have resulted in an entirely negative report on 
the service separation examination.  While the veteran 
reported his memory of having sought treatment, "I want to 
say within a year after I got out" of service with a private 
family physician in New York City, this physician was 
reportedly not a psychiatrist, and all attempts at obtaining 
records of this treatment have been unsuccessful.  

In the words of the governing regulation, there is no showing 
of a chronic acquired psychiatric disorder during or within 
one year after the veteran was separated from active military 
service.  There is no objective demonstration of continuity 
of psychiatric symptoms during or for many years after 
military service.  38 C.F.R. § 3.303.  The first objective 
evidence of depression is in 1988, some 42 years after the 
veteran was separated from service.  No competent clinical 
evidence relates symptoms of depression documented in 1988, 
or anxiety documented in 2001, as being causally related or 
otherwise attributable to any incident, injury, or disease 
which occurred decades earlier during active military service 
in the 1940's.  While the veteran is certainly competent to 
report adverse symptoms of anxiety and/or depression during 
and after service, he is not competent to provide a competent 
opinion that his first clinical diagnoses of depression in 
1988 or anxiety in 2001 are causally attributable to 
incidents which occurred during service decades earlier.  
Espiritu v. Derwinski, 2 Vet. App. 1992 (1992).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  


                       
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

